Name: Commission Implementing Decision (EU) 2017/1161 of 23 June 2017 amending Implementing Decision (EU) 2016/159 laying down the procedures for the submission of applications for grants and requests for payment, and the information relating thereto, in respect of the emergency measures against plant pests referred to in Regulation (EU) No 652/2014 of the European Parliament and of the Council (notified under document C(2017) 4221)
 Type: Decision_IMPL
 Subject Matter: accounting;  cooperation policy;  deterioration of the environment;  information and information processing;  economic policy;  agricultural activity;  environmental policy;  agricultural policy
 Date Published: 2017-06-30

 30.6.2017 EN Official Journal of the European Union L 167/39 COMMISSION IMPLEMENTING DECISION (EU) 2017/1161 of 23 June 2017 amending Implementing Decision (EU) 2016/159 laying down the procedures for the submission of applications for grants and requests for payment, and the information relating thereto, in respect of the emergency measures against plant pests referred to in Regulation (EU) No 652/2014 of the European Parliament and of the Council (notified under document C(2017) 4221) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 652/2014 of the European Parliament and of the Council of 15 May 2014 laying down provisions for the management of expenditure relating to the food chain, animal health and animal welfare, and relating to plant health and plant reproductive material, amending Council Directives 98/56/EC, 2000/29/EC and 2008/90/EC, Regulations (EC) No 178/2002, (EC) No 882/2004 and (EC) No 396/2005 of the European Parliament and of the Council, Directive 2009/128/EC of the European Parliament and of the Council and Regulation (EC) No 1107/2009 of the European Parliament and of the Council and repealing Council Decisions 66/399/EEC, 76/894/EEC and 2009/470/EC (1), and in particular Article 36(5) thereof, Whereas: (1) Commission Implementing Decision (EU) 2016/159 (2) lays down the procedures for the submission of applications for grants and requests for payment, and the information relating thereto, in respect of the emergency measures against plant pests referred to in Regulation (EU) No 652/2014. (2) In accordance with Article 54 of Regulation (EU) No 652/2014, point (d) of Article 18(1) of that Regulation applies from 1 January 2017. In order to include costs of compensating the owners concerned for the value of the destroyed plants, plants products or other objects subject to the measures referred to in Article 18 of that Regulation, under the measures foreseen in Article 1 of Implementing Decision (EU) 2016/159, that Decision needs to be amended accordingly. (3) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Amendment to Implementing Decision (EU) 2016/159 Implementing Decision (EU) 2016/159 is amended as follows: (1) the first subparagraph of Article 1 is replaced by the following: In order to be granted a financial contribution of the Union the Member States shall provide, within 2 months from the official confirmation of the presence of a pest referred to in Article 17 of Regulation (EU) No 652/2014, preliminary information concerning the outbreak of the pest. That preliminary information shall be submitted by means of an electronic file, in accordance with the template set out in Annex I to this Decision. The notifications to the Commission as described in Article 1 and 2 of Implementing Decision 2014/917/EU are considered as such preliminary information.; (2) the second subparagraph of Article 1 is replaced by the following: No later than 6 months after the official confirmation of the presence of the pest, Member States shall submit to the Commission an application for a grant pursuant to Article 16(1) of Regulation (EU) No 652/2014 by means of an electronic file, in accordance with templates 1 and 2 set out in Annex II to this Decision.; (3) in the third subparagraph of Article 1, the following point is inserted: (e) the estimated costs of compensation to owners for the values of the destroyed plants, plant products or other objects as referred to in Article 18(1)(d) of Regulation (EU) No 652/2014.; (4) the fifth subparagraph of Article 1 is replaced by the following: Applications for a grant for the estimated cost essential for the eradication and/or containment of a pest for which an application was already sent in previous calendar years, shall contain the updated versions of Annex II (1 and 2) to this Decision.; (5) in Article 2, points (a) and (b) are replaced as below, and the following point (c) is inserted: (a) the request for payment for the eligible costs incurred, using an electronic file in accordance with templates 1 and 2 set out in Annex III to this Decision; consequently, if applicable, the request for payment set out in Annex III (1) should be applied; (b) a final technical report in accordance with Annex IV to this Decision; (c) the applications for a grant for the estimated costs of compensation to owners for the values of the destroyed plants, plant products or other objects as referred to in Article 18(1)(d) of Regulation (EU) No 652/2014 shall contain Annex III (2) to this Decision.; (6) Article 4 is replaced by the following: Article 4 This Decision shall apply with respect to pest outbreaks notified to the Commission as of 1 January 2017.; (7) Annexes I, II, III and IV are amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 23 June 2017. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 189, 27.6.2014, p. 1. (2) Commission Implementing Decision (EU) 2016/159 of 4 February 2016 laying down the procedures for the submission of applications for grants and requests for payment, and the information relating thereto, in respect of the emergency measures against plant pests referred to in Regulation (EU) No 652/2014 of the European Parliament and of the Council (OJ L 31, 6.2.2016, p. 51). ANNEX The Annexes to Implementing Decision (EU) 2016/159 are amended as follows: (1) Annex I is replaced by the following: ANNEX I Text of image PRELIMINARY INFORMATION Information required within two months of the official confirmation of the occurrence of primary outbreak of the pest: To be adressed to: SANTE-D4-EMERGENCY-PLANT-HEALTH@ec.europa.eu 1. Date DD/MM/YY 7. Pest (common name) Latin name 2. Member State 8. Crop / Tree (common name) 3. Contact Person Latin name 4. Region 9. Type of measures Eradication 5. Number of hectares (affected) Containment (in the buffer zone) Other Measures 6. Number of outbreaks 10. EUROPHYT notification number 11. Overview of the measures to be applied or that have already been applied in the affected area (2) Annex II is replaced by the following: ANNEX II Text of image Template 1 A. Eradication B. Containment (in the buffer zone) C. Other protective measures (1) PRELIMINARY BUDGET No later than six months after the official confirmation of the occurrence of primary outbreak of the pest and every three months thereafter. To be adressed to: SANTE-D4-EMERGENCY-PLANT-HEALTH@ec.europa.eu First submission Update For the period from DD/MM/YY to DD/MM/YY Outbreak reference MS / Pest / Year Region EUROPHYT Notification Date Contact person for this budget: Telephone: E-mail address Eligible Measures Estimated hourly rate (for official personnel) MS total estimated amount requested (In euro, VAT excluded) EU approved co-funded amount (In euro, VAT excluded) to be filled in by the Commission Eligible direct costs A. Visual inspection, sampling & trapping activities 1. Costs for official personnel (2) 2. Costs for contracted personnel 3. Other costs (consumables, materials) Text of image B. Laboratory tests 1. Costs for official personnel (2) 2. Costs for private entities contracted to perform the task 3. Other costs (kits, reagents, consumables) C. Treatment of plants and plant products 1. Costs for official personnel (2) 2. Costs for private entities contracted to perform the task 3. Costs for renting of equipment 4. Other costs (consumables, materials, preventive treatment, plant products) D. Destruction and/or removal of plants 1. Costs for official personnel (2) 2. Costs for private entities contracted to perform the task 3. Costs for renting of equipment 4. Other costs (consumables, materials) E. Cleaning and/or disinfection of premises, land, water, soil, growing media, machinery and equipment 1. Costs for official personnel (2) 2. Costs for private entities contracted to perform the task 3. Costs for renting of equipment 4. Other costs (consumables, materials) F. Compensating the operators/owners concerned for treatment, destruction/removal, cleaning/disinfection 1. Costs of compensation for treatment 2. Costs of compensation for destruction / removal of plants 3. Costs of compensation for cleaning / disinfection G. Compensating the owners concerned for the value of the destroyed plants, plant objects or other objects 1. Text of image H. Exceptional and duly justified costs for other measures than those listed from A to G (3) 1. Please explain and justifiy the measure and related costs: Sub-total:  EUR  EUR Indirect costs  7% overheads on direct costs, other than those of compensations Sub-total:  EUR  EUR Total amount (In euro, VAT excluded) Total:  EUR  EUR Co-funding rate (50% / 75%) Requested amount for EU co-funding  EUR  EUR Date: DD/MM/YY Name of responsible: Signature: (1) Article 16.1(c) of Regulation No 652/2014. (2) Please indicate estimated hourly rate for all official personnel, in the designated column. (3) Article 18.1(e) of Regulation No 652/2014. Text of image Template 2 A. Eradication B. Containment (in the buffer zone) C. Other protective measures (1) PLAN OF ERADICATION / CONTAINMENT ACTIVITIES No later than six months after the official confirmation of the occurrence of primary outbreak of the pest and every three months thereafter. To be adressed to: SANTE-D4-EMERGENCY-PLANT-HEALTH@ec.europa.eu First submission Update For the period from DD/MM/YY to DD/MM/YY Outbreak reference MS / Pest / Year Region EUROPHYT Notification Date Contact person for this budget: Telephone: E-mail address Measures implemented / to be implemented A. Detailed description of the technical measures to be implemented (Please describe below the a. plan of the measures, b. activities, c. timeline, d. eradication or containment etc.) Text of image B. Detailed description of the goal to be achieved concerning the eradication/containment/other measures as a result of the implementation of the measures (Please describe the main goals to be achieved) Eligible Measures Estimated number of activities C. Visual inspection (Please describe below the activities) D. Sampling (Please describe below the activities) E. Trapping (Please describe below the activities) F. Laboratory/testing (Please describe below the activities) G. Treatment of plants and plant products (Please specify below the activities) H. Destruction and/or removal of plants (Please describe below the activities) I. Cleaning and/or disinfection of premises, land, water, soil, growing media, machinery and equipment (Please describe below the activities) J. Measures for compensating the operators/owners concerned for treatment, destruction/removal, cleaning/disinfection (Please describe below the activities) Text of image K. Measures for compensating the owners concerned for the value of the destroyed plants, plant objects or other objects (Please describe below the activities) L. Exceptional and duly justified activities for other measures than those listed from A to K (1) (Please describe below the activities) M. Geographical information about the pest outbreak (please complete the table) Map of the Infected / Demarcated area YES NO GIS signal spot YES NO Latitudes and longitudes YES NO Prefecture map (outbreak area) YES NO Member state map (outbreak area) YES NO Date: DD/MM/YY Name of responsible: Signature: (1) Article 18.1 (e) of Regulation No 652/2014. (2) As explained in point 5.2.1 ix) of the Guidelines for plant health emergency measures. (3) Annex III is replaced by the following: ANNEX III Text of image Template 1 A. Eradication B. Containment (in the buffer zone) C. Other protective measures (1) REQUEST FOR PAYMENT under Grant Decision SANTE/EM/PH/YEAR/NO./MS To be adressed to: SANTE-D4-EMERGENCY-PLANT-HEALTH@ec.europa.eu First submission Update For the period from DD/MM/YY to DD/MM/YY Outbreak reference MS / Pest / Year Region EUROPHYT Notification Date Contact person for this budget: Exchange rate Telephone: E-mail address Eligible Measures and associated costs (2) Number of hours (for official personnel) MS total amount requested (In euro, VAT excluded) EU approved co-funded amount (In euro, VAT excluded) to be filled in by the Commission Eligible direct costs A. Costs for visual inspection, sampling & trapping activities 1. Costs for official personnel 2. Costs for contracted personnel 3. Costs of consumables 4. Costs of materials Text of image B. Laboratory tests 1. Costs for official personnel 2. Costs for private entities contracted to perform the task 3. Costs for kits and reagents 4. Costs for consumables C. Treatment of plants and plant products 1. Costs for official personnel 2. Costs for private entities contracted to perform the task 3. Costs for renting of equipment 4. Costs of consumables 5. Costs of materials 6. Costs for preventive treatment 7. Costs for plant products D. Costs for destruction and/or removal of plants 1. Costs for official personnel 2. Costs for private entities contracted to perform the task 3. Costs for renting of equipment 4. Costs of consumables 5. Costs of materials E. Cleaning and/or disinfection of premises, land, water, soil, growing media, machinery and equipment 1. Costs for official personnel (2) 2. Costs for private entities contracted to perform the task 3. Costs for renting of equipment 4. Costs of consumables 5. Costs of materials F. Compensating the operators/owners concerned for treatment, destruction/removal, cleaning/disinfection 1. Costs of compensation for treatment 2. Costs of compensation for destruction / removal of plants 3. Costs of compensation for cleaning / disinfection Text of image G. Compensating the owners concerned for the value of the destroyed plants, plant objects or other objects 1. Please specify species and quantities H. Exceptional and duly justified costs for other measures than those listed from A to G (3) 1. Please explain and justifiy the measure and related costs: Sub-total:  EUR  EUR Indirect costs  7% overheads on direct costs, other than those of compensations Sub-total:  EUR  EUR Total amount (In euro, VAT excluded) Total:  EUR  EUR Co-funding rate (50% / 75%) Amount requested for EU co-fundung  EUR  EUR 1. this expenditure was actually incurred, accurately accounted for, the above costs correspond to the resources employed for the work and those resources were resonable and necessary for the work; 2. all supporting documents relating to the expenditure are available for inspection; 3. no other Union contribution was requested for this action and all revenue accruing from operations for this action is declared to the Commission (in particular for survey for pests programmes); 4. control procedures apply, in particular to verify the accuracy of the amounts declared, to prevent, detect and correct irregularities; 5. all costs were incurred within the period set with the grant decision; 6. all costs were paid before the submission of the request of payment. Date: Name of responsible: Signature: (1) Article 16. 1 (c) of Regulation No 652/2014. (2) The request for payment must be provided by Member States together with an excel sheet, detialing the individual costs and allowing the reconstruction of the costs included in the Request for payment. (3) Article 18.1 (e) of Regulation No 652/2014. Text of image Template 2  REQUEST FOR PAYMENT  COMPENSATION FOR PLANTS To be adressed to: SANTE-D4-EMERGENCY-PLANT-HEALTH@ec.europa.eu Submission deadline: No later than six months of the end date fixed in the financial decision or the confirmation of the completion of the eradication and / or contaiment of pest Outbreak reference MS / PEST / YEAR PLANTS EUROPHYT Notification No Plants owner or grower Location of destructed plants Date of destruction Method of destruction Date of payment Species Quantity (ha/m2/number of plants) Amount paid for the market value of the plants Surname Forename Total EUR 0,00 PLANT PRODUCTS EUROPHYT Notification No Plant products owner Location of destructed plant products Date of destruction Method of destruction Date of payment Type of plant products Quantity (number of units) Amount paid for the market value of the plant products Surname Forename Total EUR 0,00 OTHER OBJECTS EUROPHYT Notification No Other objects owner Location of destructed other objects Date of destruction Method of destruction Date of payment Type of objects Quantity (number of units) Amount paid for the market value of other objects Surname Forename Total EUR 0,00 (4) the following Annex IV is added: ANNEX IV Text of image A. Eradication B. Containment (in the buffer zone) C. Other protective measures (1) FINAL TECHNICAL REPORT To be adressed to: SANTE-D4-EMERGENCY-PLANT-HEALTH@ec.europa.eu First submission Update Dates of Implementation of Measures DD/MM/YY to DD/MM/YY Outbreak reference MS / Pest / Year Region EUROPHYT Notification Date Contact person for this budget: Telephone: E-mail address Actions implemented A. Detailed description of the technical measures implemented (Please describe below the a. plan of the measures, b. activities, c. timeline, d. eradication or containment etc.) Text of image B. Detailed description of the goal achieved concerning the eradication/containment/other measures as a result of the implementation of the measures (Please describe the main goals achieved) Eligible Measures Number of activities implemented C. Visual inspection (Please describe below the activities) D. Sampling (Please describe below the activities) E. Trapping (Please describe below the activities) F. Laboratory/testing (Please describe below the activities) G. Treatment of plants and plant products (Please specify below the activities) H. Destruction and/or removal of plants (Please describe below the activities) I. Cleaning and/or disinfection of premises, land, water, soil, growing media, machinery and equipment (Please describe below the activities) J. Measures for compensating the operators/owners concerned for treatment, destruction/removal, cleaning/disinfection (Please describe below the activities) Text of image K. Measures for compensating the owners concerned for the value of the destroyed plants, plant objects or other objects (Please describe below the activities) L. Exceptional and duly justified activities for other measures than those listed from A to K (1) (Please describe below the activities) M. Geographical information about the pest outbreak (please complete the table) Map of the Infected / Demarcated area YES NO GIS signal spot YES NO Latitudes and longitudes YES NO Prefecture map (outbreak area) YES NO Member state map (outbreak area) YES NO ADDITIONAL COMPULSORY IMFORMATION Annex No. 1. Additional documents concerning the technical measures implemented, with key figures and tables; 2. Detailed maps of the demarcated area(s) at the time of implementation of measures; 3. Other relevant information, useful for a better understanding of implemented measures Date: DD/MM/YY Name of responsible: Signature: (1) Article 18.1 (e) of Regulation No 652/2014. (2) As explained in point 5.2.1 ix) of the Guidelines for plant health emergency measures.